In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00057-CR



             MARCUS LESLIE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Bowie County, Texas
             Trial Court No. 13-F-1027-005




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
        Court reporter Leslie P. Bates recorded the trial court proceedings in appellate cause

number 06-15-00057-CR, styled Marcus Leslie v. The State of Texas, trial court cause number

13F1027-005 in the 5th Judicial District Court of Bowie County, Texas. The reporter’s record

was originally due in this matter June 1, 2015. That deadline was extended twice by this Court on

Bates’ requests, resulting in the most recent due date of July 31, 2015. Bates has now filed a third

request seeking an additional fourteen-day extension of the filing deadline.

        The Texas Rules of Appellate Procedure establish that “trial and appellate courts are jointly

responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c). The

Rules further instruct that an “appellate court may enter any order necessary to ensure the timely

filing of the appellate record.” Id. In furtherance of our responsibilities established by the Rules,

we find we must take steps to ensure that the record in this case is filed in a reasonable amount of

time.

        Therefore, we overrule Bates’ third request for an extension of the filing deadline and

hereby order her to file the reporter’s record in cause number 06-15-00057-CR, styled Marcus

Leslie v. The State of Texas, trial court cause number 13F1027-005 in the 5th Judicial District

Court of Bowie County, Texas, to be received by this Court no later than Friday, August 14, 2015.

        If the reporter’s record is not received by August 14, we warn Bates that we may begin

contempt proceedings and order her to demonstrate why she should not be held in contempt of this

Court for failing to obey its order.




                                                 2
      IT IS SO ORDERED.




                          BY THE COURT

Date: August 4, 2015




                            3